DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Perez on September 13, 2022.

The application has been amended as follows: 
Claim 1, line 49 change “L1 is the direct bond;” to --L1 is the direct bond, and when B is the acidic group salt, an anionic group constituting the acidic group salt is an anionic group other than a sulfonic acid ion group--

Claim 9, line 48 change “L1 is the direct bond;” to --L1 is the direct bond, and when B is the acidic group salt, an anionic group constituting the acidic group salt is an anionic group other than a sulfonic acid ion group--

Claims 14-15 and 21 are allowable. Claims 1-5, 7-13, and 22, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I through V, as set forth in the Office action mailed on November 23, 2021, is hereby withdrawn and claims 1-5, 7-13, and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-5, 7-15, and 21-22 are currently pending wherein claims 1-5 and 7-8 read on a radical polymerization initiator, claims 9-11 read on a composition, claim 12 reads on a cured product containing the composition of claim 9, claim 13 reads on a method of producing a cured product using said composition of claim 9, claims 14-15 and 21 read on a compound, and claim 22 reads on a method of generating a radical using said initiator of claim 1.

Allowable Subject Matter
Claims 1-5, 7-15, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Jiang et al (2018, Soft Matter, 14, 2295-2300).

Summary of claim 1:
A radical polymerization initiator, comprising a compound represented by the following Formula (A):

    PNG
    media_image1.png
    208
    432
    media_image1.png
    Greyscale

wherein,
Z1 represents a direct bond, -NR101-, -O-, -S-, -SO-, or -CO-;
Z2 represents -C(R102)2, -NR101-, -O-, -S-, -SO-, or -CO-;
R1, R2, R3, R4, R5, R6, R7 and R8 each independently represent a hydrogen atom, CN, NO2, a hydroxy group, an alkyl group having 1 to 20 carbon atoms, an aryl group having 6 to 30 carbon atoms which is optionally substituted with an alkyl group, an arylalkyl group having 7 to 30 carbon atoms which 1s optionally substituted with an alkyl group, a heterocycle-containing group having 2 to 20 carbon atoms, or a group containing a salt-forming group, which is represented by the following Formula (B1):

    PNG
    media_image2.png
    62
    214
    media_image2.png
    Greyscale

wherein,
L1 represents a direct bond or a(b + 1)-valent linking group,
B represents an acidic group salt or a basic group salt,
b represents an integer of 1 to 10, and
the asterisk (*) represents a site of binding with a benzene ring; 
at least one of R1, R2, R3, R4, R5, R6, R7 and R8 is the group containing the salt-forming group of Formula (B1);
R101 and R102 each independently represent a hydrogen atom, an alkyl group having 1 to 20 carbon atoms, an aryl group having 6 to 30 carbon atoms which is optionally substituted with an alkyl group, an arylalkyl group having 7 to 30 carbon atoms which is optionally substituted with an alkyl group, or a heterocycle-containing group having 2 to 20 carbon atoms;
one or more hydrogen atoms in the alkyl group, the aryl group optionally substituted with an alkyl group, the arylalkyl group optionally substituted with an alkyl group, and the heterocycle-containing group, which groups are used as R1, R2, R3, R4, R5, R6, R7 and R8 and R101 and R102, are optionally substituted with an ethylenically unsaturated group, a halogen atom, an acyl group, an acyloxy group, a substituted amino group, a sulfonamide group, a sulfonyl group, a carboxyl group, a cyano group, a sulfo group, a hydroxy group, a nitro group, a mercapto group, an imide group, a carbamoyl group, a phosphonate group, or a phosphate group;
one or more methylene groups in the alkyl group, the aryl group optionally substituted with an alkyl group, the arylalkyl group optionally substituted with an alkyl group, and the heterocycle-containing group, which groups are used as R1, R2, R3, R4, R5, R6, R7 and R8 and R101 and R102, are optionally substituted with a carbon-carbon double bond, -O-, -S-, -CO-, -O-CO-, -CO-O-, -OCO-O-, -O-CO-O-, -S-CO-, -CO-S-, -S-CO-O-, -O-CO-S-, -CO-NH-, -NH-CO-, -NH-CO-O-, -NR'-, -S-S-, -SO2-, or a combination of groups selected from the above such that oxygen atoms are not arranged adjacent to one another;
adjacent groups of R1 and R2, R2 and R3, R3 and R4, R5 and R6, R6 and R7, and R7 and R8 are optionally bound together to form a ring, and optionally form a fused ring with a benzene ring constituting a three-membered ring in Formula (A); and
R' represents a hydrogen atom or an alkyl group having 1 to 8 carbon atoms,
wherein the radical polymerization initiator satisfies at least one of the following conditions (i) to (iv):
(i) B is the acidic group salt, and a cationic component constituting the acidic group salt is a potassium ion;
(ii) B is the acidic group salt, and a cationic component constituting the acidic group salt is an amine cation;
(iii) Li is the direct bond, and when B is the acidic group salt, an anionic group constituting the acidic group salt is an anionic group other than a sulfonic acid ion group;
 (iv) R4 in Formula (A) is the group containing the salt-forming group of Formula (B1).

Summary of claim 9:
A composition comprising:

a compound represented by the following Formula (A):

    PNG
    media_image1.png
    208
    432
    media_image1.png
    Greyscale

wherein,
Z1 represents a direct bond, -NR101-, -O-, -S-, -SO-, or -CO-;
Z2 represents -C(R102)2, -NR101-, -O-, -S-, -SO-, or -CO-;
R1, R2, R3, R4, R5, R6, R7 and R8 each independently represent a hydrogen atom, CN, NO2, a hydroxy group, an alkyl group having 1 to 20 carbon atoms, an aryl group having 6 to 30 carbon atoms which is optionally substituted with an alkyl group, an arylalkyl group having 7 to 30 carbon atoms which 1s optionally substituted with an alkyl group, a heterocycle-containing group having 2 to 20 carbon atoms, or a group containing a salt-forming group, which is represented by the following Formula (B1):

    PNG
    media_image2.png
    62
    214
    media_image2.png
    Greyscale


wherein,
L1 represents a direct bond or a(b + 1)-valent linking group,
B represents an acidic group salt or a basic group salt,
b represents an integer of 1 to 10, and
the asterisk (*) represents a site of binding with a benzene ring; 
at least one of R1, R2, R3, R4, R5, R6, R7 and R8 is the group containing the salt-forming group of Formula (B1);
R101 and R102 each independently represent a hydrogen atom, an alkyl group having 1 to 20 carbon atoms, an aryl group having 6 to 30 carbon atoms which is optionally substituted with an alkyl group, an arylalkyl group having 7 to 30 carbon atoms which is optionally substituted with an alkyl group, or a heterocycle-containing group having 2 to 20 carbon atoms;
one or more hydrogen atoms in the alkyl group, the aryl group optionally substituted with an alkyl group, the arylalkyl group optionally substituted with an alkyl group, and the heterocycle-containing group, which groups are used as R1, R2, R3, R4, R5, R6, R7 and R8 and R101 and R102, are optionally substituted with an ethylenically unsaturated group, a halogen atom, an acyl group, an acyloxy group, a substituted amino group, a sulfonamide group, a sulfonyl group, a carboxyl group, a cyano group, a sulfo group, a hydroxy group, a nitro group, a mercapto group, an imide group, a carbamoyl group, a phosphonate group, or a phosphate group;
one or more methylene groups in the alkyl group, the aryl group optionally substituted with an alkyl group, the arylalkyl group optionally substituted with an alkyl group, and the heterocycle-containing group, which groups are used as R1, R2, R3, R4, R5, R6, R7 and R8 and R101 and R102, are optionally substituted with a carbon-carbon double bond, -O-, -S-, -CO-, -O-CO-, -CO-O-, -OCO-O-, -O-CO-O-, -S-CO-, -CO-S-, -S-CO-O-, -O-CO-S-, -CO-NH-, -NH-CO-, -NH-CO-O-, -NR'-, -S-S-, -SO2-, or a combination of groups selected from the above such that oxygen atoms are not arranged adjacent to one another;
adjacent groups of R1 and R2, R2 and R3, R3 and R4, R5 and R6, R6 and R7, and R7 and R8 are optionally bound together to form a ring, and optionally form a fused ring with a benzene ring constituting a three-membered ring in Formula (A); and
R' represents a hydrogen atom or an alkyl group having 1 to 8 carbon atoms,
wherein the composition satisfies at least one of the following conditions (i) to (iv):
(i) B is the acidic group salt, and a cationic component constituting the acidic group salt is a potassium ion;
(ii) B is the acidic group salt, and a cationic component constituting the acidic group salt is an amine cation;
(iii) Li is the direct bond, and when B is the acidic group salt, an anionic group constituting the acidic group salt is an anionic group other than a sulfonic acid ion group;
 (iv) R4 in Formula (A) is the group containing the salt-forming group of Formula (B1).

Summary of claim 14:
A compound represented by the following Formula (A):

    PNG
    media_image1.png
    208
    432
    media_image1.png
    Greyscale

wherein,
Z1 represents a direct bond, -NR101-, -O-, -S-, -SO-, or -CO-;
Z2 represents -C(R102)2, -NR101-, -O-, -S-, -SO-, or -CO-;
R1, R2, R3, R4, R5, R6, R7 and R8 each independently represent a hydrogen atom, CN, NO2, a hydroxy group, an alkyl group having 1 to 20 carbon atoms, an aryl group having 6 to 30 carbon atoms which is optionally substituted with an alkyl group, an arylalkyl group having 7 to 30 carbon atoms which 1s optionally substituted with an alkyl group, a heterocycle-containing group having 2 to 20 carbon atoms, or a group containing a salt-forming group, which is represented by the following Formula (B1):

    PNG
    media_image2.png
    62
    214
    media_image2.png
    Greyscale

wherein,
L1 represents a direct bond or a(b + 1)-valent linking group,
B represents an acidic group salt or a basic group salt,
b represents an integer of 1 to 10, and
the asterisk (*) represents a site of binding with a benzene ring; 
at least one of R1, R2, R3, R4, R5, R6, R7 and R8 is the group containing the salt-forming group of Formula (B1);
R101 and R102 each independently represent a hydrogen atom, an alkyl group having 1 to 20 carbon atoms, an aryl group having 6 to 30 carbon atoms which is optionally substituted with an alkyl group, an arylalkyl group having 7 to 30 carbon atoms which is optionally substituted with an alkyl group, or a heterocycle-containing group having 2 to 20 carbon atoms;
one or more hydrogen atoms in the alkyl group, the aryl group optionally substituted with an alkyl group, the arylalkyl group optionally substituted with an alkyl group, and the heterocycle-containing group, which groups are used as R1, R2, R3, R4, R5, R6, R7 and R8 and R101 and R102, are optionally substituted with an ethylenically unsaturated group, a halogen atom, an acyl group, an acyloxy group, a substituted amino group, a sulfonamide group, a sulfonyl group, a carboxyl group, a cyano group, a sulfo group, a hydroxy group, a nitro group, a mercapto group, an imide group, a carbamoyl group, a phosphonate group, or a phosphate group;
one or more methylene groups in the alkyl group, the aryl group optionally substituted with an alkyl group, the arylalkyl group optionally substituted with an alkyl group, and the heterocycle-containing group, which groups are used as R1, R2, R3, R4, R5, R6, R7 and R8 and R101 and R102, are optionally substituted with a carbon-carbon double bond, -O-, -S-, -CO-, -O-CO-, -CO-O-, -OCO-O-, -O-CO-O-, -S-CO-, -CO-S-, -S-CO-O-, -O-CO-S-, -CO-NH-, -NH-CO-, -NH-CO-O-, -NR'-, -S-S-, -SO2-, or a combination of groups selected from the above such that oxygen atoms are not arranged adjacent to one another;
adjacent groups of R1 and R2, R2 and R3, R3 and R4, R5 and R6, R6 and R7, and R7 and R8 are optionally bound together to form a ring, and optionally form a fused ring with a benzene ring constituting a three-membered ring in Formula (A); and
R' represents a hydrogen atom or an alkyl group having 1 to 8 carbon atoms,
wherein the compound satisfies at least one of the following conditions (i) to (iv):
(i) B is the acidic group salt, and a cationic component constituting the acidic group salt is a potassium ion;
(ii) B is the acidic group salt, and a cationic component constituting the acidic group salt is an amine cation;
(iii) Li is the direct bond, and when B is the acidic group salt, an anionic group constituting the acidic group salt is an anionic group other than a sulfonic acid ion group;
 (iv) R4 in Formula (A) is the group containing the salt-forming group of Formula (B1).

Jiang teaches the following compound:

    PNG
    media_image3.png
    150
    161
    media_image3.png
    Greyscale

(page 2296) or

    PNG
    media_image4.png
    131
    205
    media_image4.png
    Greyscale

(page 2296) both of which satisfy the provisio that L1 is a direct bond (provision (iii)).  However, Jiang does not teach or fairly suggest the claimed compound wherein one of the claimed conditions (i to iv) are met, particularly wherein the anionic group is other than a sulfonic acid.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior ar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763